 In the Matter ofCLUETT. PEABODY & CO., INC.andUNITED GARMENTWORKERS OF AMERICA, LOCALNo.297, AFFILIATED WITH THE A. F. OF L.Case No. R-92402.-Decided April 30, 1941Jurisdiction:garment manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; contract entered into after -institutionof proceedings with notice of rival union's claim to representation, no bar to ;pay roll preceding interruption of work and signing of the above contract, whichprovided for preferential hiring, to determine eligibility ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees at one of the Company's plants excluding supervisory and clericalemployees.-Mr. Alexander E. Wilson, Jr.,for the Board.Sullivan d Cromwell, by Mr. Marshall MacDu ffie, Jr.,of New YorkCity, for the Company.Mr. Joseph A. PadwayandMr. Herbert S. Thatcher,of Washington,D. C., andMiss Sallie Clinebell,of Lynchburg, Va., for the United.Mr. John J. A b t,of New York City, andMr- Bernard Borah,ofAtlanta, Ga., for the Amalgamated.Mrs. Augusta Spaulding,of counsel to the Board.DECISION.ANDDIRECTION OF ELECTIONSTATEMENT OF THECASE,On February 19, 1941, United Garment Workers of America, LocalNo. 297, herein called the United, filed with the Regional Directorfor the Tenth Region (Atlanta, Georgia) a petition alleging that aquestion affecting commerce had arisen concerning representation ofemployees of Cluett, Peabody & Co., Inc., Atlanta, Georgia, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of -the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered 'an investigation and authorized the Regional31 N. L It. B., No. 79.505 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector to conduct it and to provide for an appropriate hearing upondue notice.On March 5, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the United,-and Amalgamated Clothing Workers of America, herein called theAmalgamated, a labor organization claiming to represent 'employeesdirectly affected by, the investigation.Pursuant to the notice, ahearing was held on March 13, 14, and 15, 1941, at Atlanta, Georgia,before Edward Grandison Smith, the Trial Examiner duly designatedby the Chief Trial Examiner.All parties were represented by coun-sel and participated in the hearing.The Amalgamated moved todismiss the petition on the grounds that the unit named in, the peti-tion was not appropriate for the purposes of collective bargainingand that a contract entered into between the Company and the Amal-gamated on February 28, 1941, constituted a bar to this proceeding.The Trial Examiner did not rule upon this motion.For reasons set--forth below, the motion is hereby denied.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onother motions and on, objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed. -On April 1, 1941, a hearing was held before the Board at Washing-ton,D. C., for the purpose of oral argument.The United and theAmalgamated appeared and presented argument.The Company ap-peared, but did not present argument.The Amalgamated filed abrief which the Board has considered.Upon the entire record in the case, the Board makes the-following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCluett, Peabody & Co., Inc., is a New York corporation engagedin the manufacture, sale, and distribution of shirts, collars, ties,underwear, and handkerchiefs.The Company operates factories atTroy, New York, Corinth, New York, Leominster, Massachusetts,and Atlanta, Georgia.The Company maintains sales offices in otherStates.At the Atlanta plant, which is the only plant, directly involved inthis proceeding, the Company is engaged in the manufacture of men'sshirts.The principal raw materials used in the manufacture are CLUETT, PEABODY & COMPANY, INC.507cotton cloth,buttons, and thread.The approximate value of suchraw materials used during the year 1939 was $1,700,000,approxi-mately 25 per cent of which were purchased and shipped to theplant from points outside Georgia.During the same year the plantproduced approximately 235,000 dozen shirts, valued at approximately$3,500,000, approximately 90 per cent of which were shipped- topoints outside Georgia.There was no substantial,change in the Com-pany's business during the year 1940.The Company admits that itis engagedin interstate commerce.H. THE ORGANIZATIONS INVOLVEDUnited Garment Workers of America, Local No. 297,is a labororganization affiliated with the American Federation of Labor. Itadmits to membership production and maintenance employees of theCompany.AmalgamatedClothingWorkers of America is a labor organiza-tion affiliated with the Congress of Industrial Organizations. Itadmits to membership production and maintenance employees ofthe Company.-III.THE QUESTION CONCERNING REPRESENTATIONIn 1933 the Amalgamated began its organization of the Company'semployees at the Troy plant.Before 1940 both the United andthe Amalgamated had members among the employees of the Com-pany at its Atlanta plant.Although the Amalgamated had ex-tended its organization to include also employees at the Corinthand Leominster plants, it does not appearthat the Unitedextendeditsmembership beyond the Atlanta plant.Each organization con-ferred with the plant manager and other officials of the Companyconcerning grievances of its members.During the first week of February 1941 representatives of theAmalgamated conferred with representatives of the Company aboutgrievances of its members at the Atlanta plant and discussed thepossibilities of a contract for employees at the Atlanta plant withparticular reference to grievance machinery.No details of the pro-posed contract were discussed.On February 17 employees in theassembly room of the Atlanta plant stopped work.A member of,theAmalgamated,who was also a member,of a committee of em-ployees in the assembly room, telephoned a representative of theAmalgamated,requesting his assistance for the committee in negoti-ating with the Company for the settlement of the grievance.Therepresentative of the Amalgamated refused to assist unless the com- 508DECISIONSOF NATIONALLABOR RELATIONS BOARDmittee voted to let the Amalgamated settle the grievance.The coin-mittee so voted, and the Amalgamated representative immediatelyconferred with the Atlanta plant manager respecting this grievance.The manager referred the matter to the Troy office by telephone.The Company wished its employees to continue work during thenegotiations, for -a settlement of the grievance.'On February 18, the Amalgamated called a general meeting ofall employees at the Atlanta plant.About 400 employees attendedthismeeting.Employees at the meeting voted to strike and-todemand a contract with adequate provisions -for, the settlement,ofgrievances.Employees in the laundry department stopped workabout this time.On February 19 the Amalgamated placed a picketline around the plant. Some employees, among whom were membersof the United, crossed the picket line.The plant functioned on acurtailed basis on February 19 and 20.On February 19 the United filed the petition in this proceeding.sent a majority of employees at the Atlanta plant, asked the Com-pany to recognize the United as the bargaining representative ofsuch employees.The Company refused, alleging that the Amal-gamated also claimed to represent a majority of the same employees.The Company and the United agreed to a consent election to beconducted by the Board.On February 20 the Amalgamated caused the cutters at the Troyplant to stop work and production at the Troy and Corinth plantswas soon interrupted.The Amalgamated picketed the Leominsterplant and interrupted its production.The Atlanta plant closed onFebruary 21.On the same day the Company inserted a notice in- the Atlanta papers, announcing that the Atlanta plant would openon February 24 and requesting that its employees resume workpending the outcome of an election at the Atlanta plant to deter-mine their bargaining representative.The Amalgamated refused to agree to a consent election andcontinued picketing the Atlanta plant.Representatives of the Com-pany and the Amalgamated conferred during the week of Febru-ary 24.Delegates of employees from all four plants participatedin the conferences.The Amalgamated claimed to represent a major-ity of production and maintenance employees in each of the Com-pany's plants.On February 28 the Company and the Amalgamated signed a con-tract covering production and maintenance employees at the fourplants of the Company.By the terms of this contract the Companyrecognized the Amalgamated as sole bargaining agent of all suchemployees.The contract included, among other features, provisionst CLUETT, PEABODY & COMPANY, INC:509for preferential hiring of employees at the Atlanta plant.Noticeof the contract appeared in the Atlanta papers with the announce-ment that the Atlanta plant would open on March 4. On March 4,the plant opened and remained open although the United beganpicketing the plant.The Amalgamated contends that this contract constitutes a bar tothis proceeding.The Amalgamated admits that the filing of thepetition and the United's claim of substantial membership among theemployees at the Atlanta plant were known to both contractingparties before negotiations for the making of the contract began.We find that, under these circumstances, the contract is not a barto it determination and certification of Tepresentatives for collectivebargaining, purposes.'A statement prepared by the Regional Director and introducedinto evidence discloses that the "United and the Amalgamated havebeen designated by a substantial number of employees in the appro-priate uniteWe find that a question has arisen concerning the representationof employees of the Company at its Atlanta plant.INT.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the CompanyICf.Matter of Colonic Fibre Company,IncandCohoes Knit Goods Workers Union No.21514, A F. of L,9 N. L. R. B. 658,Matter of The Peoples Gas Light and Coke CompanyandChicago By-Product Coke CompanyandUnited Mine Workers of America, District 50,affiliated with the Congress of Industrial Organizations;15 N L R.B. 1024;Matter ofSilvray Lighting,Inc.andInternational Brotherhood of Electrical WorkersLocalUnionNo 3, 18 N. L R.B 719;Matter of Elk Tanning CompanyandInteinational Fur andLeather Workers'Union, affiliated withthe C.I.O , 26 N L R B , No 79.2The United submitted to the Regional Director,in support of its claim to represent amajority of employees in the appropriate unit,164 applications for membership,of which161 are dated between March 1,1940, and June 30, 1940,and 3 are undated;218 authori-zation cards,of which 185 are dated between February 1, 1941,and February 28, 1941,40 between March 1, 1941,and March 13, 1941,and 3 are undated.Of the 362 cards, allof which appear to bear genuine signatures,312 bear names of employees on the Company'spay roll of February 15The United claims that there is an error in this check and that340 cards bear names of employees on such pay roll.The Amalgamated submitted to the RegionalAttorneyCl0 applications for membershipin Textile Workers Organizing Committee dated 1937;459 applications for membership inAmalgamated Clothing Workers of America,of which 2 are dated 1937, 29 dated 1938,141 dated 1939, 176 dated'1940, 107 dated between January 1 and March 11, 1941, and4 undated.'Of these 519 cards,459 bear names on the pay roll of February 15, 1941.The Amalgamated also submitted 364 affirmations of membership,in which the signer statesthat he is a member of the Amalgamated and has never signed a card in the United 'Inaddition to the above,the Amalgamated submitted in evidence at the hearing 43 with-drawals from the United and affirmations of membership in the Amalgamated,many ofwhich are undatedAll the affirmations of membership and withdrawals from the Unitedwere signed subsequent to February 28, 1941.There are duplications among the cards ofthe United and the Amalgamated.The evidence of substantial representation submittedby the United and the Amalgamated was confined to the Atlanta plantThere are about800 emalovees at the Atlanta plant 510 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed above, has a close, intimate,and substantial relation totrade, traffic,and commerce among the several States and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THEAPPROPRIATE UNITThe parties agree that the appropriate unit should include pro-duction and maintenance employees,excluding supervisory and cleri-cal employees.The United contends that the unit should includesuch employees of the Company at the Atlanta plant.The Amalgam-ated contends that the unit should include such employees at theTroy,Corinth,Leominster,and Atlanta plants.The Companyconsiders that it became committed to the 4-plant unit when itsigned the contract discussed in Section III above,but submits theissue of the appropriate unit to the Board.The Company'smain offices,the office of its production manager,and its research and engineering departments are at Troy.Pur-chases of raw materials are made atTroy and workis allocatedamong the several plants.'Although Troyisthe assembly pointfor products of all four factories,such products are often sentdirectly from the several plants to purchasers or other distributingpoints.Although the transfer of semi-manufactured material fromone plant to another is not economical and is not a general practice,such transfer has occurred.During a stoppage of work in thelaundry department at the Atlanta plant shirts cut and sewed at theAtlanta plant were sent to the Troy plant for finishing.Wages andhours of work are determined at the main office at Troy and hoursof work at all plants are uniform. Rates of pay, however, areadjusted to the living conditions in the several cities where theplants are located.Piece-work rates are further adjusted to thekind of cloth and the size of the order.Although the plant man-ager may make minor settlements in adjusting grievances for plantemployees;such settlements are reviewed at Troy.All grievancesinvolving changes in hours and the expenditure of money must bereferred to the main office for settlement.The several plants differin size, in product,and in their proximityto the main office.At the Troy plant there are about 3,300 pro-duction and maintenance employees,at the Corinth plant 250, at theLeominster plant 680, and at the Atlanta plant 800 such employees.At the Troy plant shirts,handkerchiefs, underwear,and neck weararemanufactured.Because of its size, fancy shirts, sport shirts,seasonal work,and short orders are handled at the Troy plant.The CLUETT, PEABODY & COMPANY, INC.511Corinth plant has no cutting department and shirts cut at Troy aresewed at Corinth.Shirts are manufactured at the Leominster andAtlanta plants.Corinth is about 45 miles from Troy, Leominster,125 miles, and Atlanta more than 500 miles.There is no interchangeof production and maintenance employees among the several plants.The Atlanta plant is intended to operate as an independent plant.It receives the cloth for its products in bolts or webs from independ-entmills or from the Company's Waterford Bleachery, a part ofits Troy plant.Products completed at the Atlanta plant are shippedto the Company's warehouses or direct to its customers.The At-lanta plant uses the uniflow method of manufacture while the otherplants use the bundle system.Like other plants of the Company,theAtlanta plant has its own pay roll. Seniority at the plantdetermines lay,-offs.In 1935 the Amalgamated called a conference of shirt manufac-turers,with some of _ whom it had bargaining, contracts, to discussa wage policy.Representatives of the Company attended the con-ference.After this, conference the Company modified a reductionin wages which it had announced. In 1936 or 1937 representativesof the Amalgamated and the Company conferred and subsequentlytheCompany announced a wage increase. At these times theAmalgamated had some members at the Company's Troy plant, butthe record does not disclose the extent of such membership.From time to time representatives of the Amalgamated conferredwith representatives of the Company concerning the grievances ofitsmembers at the several plants, but the Amalgamated did notclaim to represent a majority of employees at any plant until Feb-ruary 1941.Likewise in 1940 and up to the time of the hearing theUnited conferred with representatives of the Company concerningthe grievances of its members at the Atlanta plant, but did notclaim to represent a majority of employees at the Atlanta plantuntil February 1941.,The United has not extended its membership beyond the Atlantaplant.Although the Amalgamated, claims to represent a majorityof the Company's employees at each of its four plants, it refusedupon request to offer any,proof of such claim except with respectto the Atlanta plant.Upon the entire record, we find that'all production and main-tenance employees of the Company at its Atlanta plant, excludingclerical and supervisory employees, constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self- 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization and to collective bargaining and otherwise effectuatethe policies of the Act.3,The Amalgamated and the United checked the Company's Atlantaplant pay roll of February 15, -1941, and listed the names of super-visory and clerical employees who they agreed were properly ex-cluded from the unit proposed by the United. In respect to theclassification of two employees, R. B. Stewart and Leon Dean, they.disagreed.Stewart, president of the United, is a shader and a highlyskilled employee.He works under the foreman of the cutting room.He directs the work of one employee whom he is training to becomea cloth matcher.,He receives invoices and keeps stock records.Hedoes not hire, discharge, or discipline employees.Dean, vice presi-dent of the Amalgamated, is a shipping clerk.He keeps a recordof stock in the warehouses of the Atlanta plant.One-half of hisduties are clerical.He moves stock. Both men are hourly paid.We find that their work falls within the categories which the Unitedand the Amalgamated have agreed to include in the appropriateunit.'VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation of employeesof the Company-at the Atlanta plant tali best be resolved by, and weshall- accordingly direct, an election by secret ballot.The contract ofFebruary 28, 1941, which we have found in Section III above is not abar to this proceeding, became immediately effective and provided forpreferential hiring at the Atlanta plant.The pay roll of February 15,1941; lists employees who were employed in the pay-roll period whichimmediately preceded the interruption of work and the signing ofthe contract.This pay roll was introduced in evidence at the hear-ing.The parties checked against this pay roll the names of em-ployees who they agreed were supervisory or clerical employees andhence to be excluded from the unit proposed by the United.Underthe circumstances disclosed, we find that the pay roll of February 15,1941, is suitable to determine the eligibility of voters.The partiesagreed that employees on leave should be eligible to vote if theBoard ordered an election., Those eligible to vote, in the election3Cf.Matter of Buckley Hemlock Mills,Inc, Buckley Logging CompanyandInternationalWoodworkers of America,Local No.52,'15 N L.R B. 498;Matter of Industrial RayonCorporation,a Delaware CorporationandTextileWorkers Organizing Committee; Matterof Industrial Rayon Corporation,a Delaware Corporation,andIndustrial Corporation ofVirginia,a Virginia CorporationandTextileWorkers Organizing Committee, 7 N.L. R. B.878;Matter of Libbey-Owens-FordGlassCompanyandFederation of Glass, Ceramic andSilica Sand Workers of America; Matter of Libbey-Owens-Ford Glass CompanyandNa-tional,FlatGlassWorkers of the American Federation of Labor,31-1N.L R. B., No. 38,and cases cited therein. CLUETT, PEABODY & COMPANY, INC.513shall be employees in the appropriate unit whose names appear on .the pay roll of February 15, 1941, subject to such limitations andadditions as are set, forth in the Direction of Election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW'1.A question affecting commerce has arisen' concerning the repre-sentation of employees of Cluett, Peabody & Co., Inc., Atlanta,Georgia, at its Atlanta plant within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.-2.All production and maintenance employees of Cluett, Peabody& Co.; Inc., Atlanta, Georgia, at its Atlanta plant, excluding super-visory and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that,-as'part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with, Cluett,Peabody & Co., Inc., Atlanta, Georgia, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction of Election, under the directionand supervision of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongall production'and maintenance employees of Cluett, Peabody & Co.,Inc.,Atlanta, Georgia, at its Atlanta plant, whose names appear onthe Atlanta plant pay roll of February 15, 1941, including employeeswho did not work during that pay-roll period because they were onleave or ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding super-visory and clerical employees and employees who have since quit orbeen discharged for cause, to determine whether said employees desireto be represented by the United Garment Workers of America, LocalNo. 297, or by Amalgamated Clothing Workers of America, for thepurposes of collective bargaining, or by neither.I 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDMR. EDWIN S.SMITH,,dissenting:All four plants of the Company are subject to a 'highly centralizedand unitary control by management.The grievance machinery ofthe Company requires that any but the most trivial matters be re-ferred to its central office.The Company can shift and has shiftedproduction from one plant to another and has thereby weakened theemployees' bargaining power.Employees at all four plants haveengaged in strike activity as a unit. In view of these facts and forthe reasons stated in my dissenting opinion inMatter of Libbey-Owens-Ford Glass Company,' Iam of the opinion that the 4-plantunit is appropriate and that the Atlanta plant does not constitute anappropriate unit.As I pointed out in that opinionBeginning with theChryslercase5the Board's decisions haveevidenced a tendency, exemplified in the present decision, to per-mit the scope of industrial units to be determined by the desiresof the employees,in the smallest industrial grouping for whicha contention is made.6This seems to me unfortunate. It weak-ens the bargaining power of employees in dealing with a unifiedmanagement, multiplies the problems of management in dealingwith employees, and aggravates existing divisions in the ranks,of organized labor. It undermines the bargaining process at atime when considerations of national welfare render of para-mount importance the effectuation of the policy of the Act : '... to eliminate the causes of certain substantial obstructionsto the free flow of commerce and to mitigate and eliminatethese obstructions when they have occurred by encouragingthe practice and procedure of collective bargaining . . .7I would dismiss the petition.4Matter ofLibbey-Owens-Ford Glass CompanyandFederation of Glass, Ceramic andSilica Sand Workers of America;Matter of Libbey-Oivens-Ford Glass CoandNational FlatGlass Workers of the American Federation of Labor,31 N L.R. B., No 38.S "Matter of Chrysler CorpoiationandUnited AutomobileWorkersof America,Local 371,Affiliated with the C. I0 , 13 N. L R B. 1303 "° "See, for example,Matter of Briggs Manufacturing Company and Briggs Indiana Cor-porationandInternational Union, United Automobile Workers of America,affiliatedwiththe C. 1.0 , 13 N L. R. B.1326;Matter of Hood Rubber Company,IncandRubberWorkers Federal Labor Union No. 21914(AFL),20 N.L. R 13, No 51,Matter of UnitedStates Rubber Company(Providence Plant)andRubber Workers Federal Labor Union,Local #22014, affiliated with the American Federation of Labor,20 N L R B 473i "Section 1."-